t c summary opinion united_states tax_court peter john mihok petitioner v commissioner of internal revenue respondent docket no 5260-0o1s filed date peter john mihok pro_se brook d remick for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue after concessions by petitioner of unreported interest_income a state_income_tax refund and a retirement income distribution the sole issue for decision is whether under sec_86 social_security_benefits for the year at issue are includable in petitioner's gross_income where a portion of such benefits includes overpayments that must be repaid to the social_security administration due to excess earnings by petitioner during the year at issue some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was weslaco texas petitioner attained the age of on date he applied for and began receiving retirement social_security_benefits as of that date petitioner continued in gainful employment as an aeronautical engineer and was employed through the remainder of and at the time of trial petitioner was no longer employed because of petitioner's continued employment his social_security_benefits were overpaid in each of the years and the overpayments were paid back through a reduction in petitioner's monthly social_security_benefits from date through date all of petitioner's monthly benefits were applied toward the accumulated overpayment from date through date no reductions were made to his benefits however in date regular reductions of dollar_figure per month were made to apply against new overpayments in benefits at the time of trial petitioner still owed a balance of approximately dollar_figure which was being reduced by the dollar_figure monthly deduction from his social_security_benefits for the year at issue petitioner's social_security_benefits for that year totaled dollar_figure before any reductions to offset prior overpayments of benefits for that year dollar_figure was withheld from petitioner's benefits and applied to the overpayments thus petitioner was paid a net amount of dollar_figure during because petitioner was gainfully_employed during and his earnings that year as in past years exceeded the allowable_amount under social_security he continued accruing an overpayment of benefits the amount of the overpayments for could not be determined until the succeeding year for the year the social_security administration issued a form ssa-1099 social_security_benefit statement to petitioner which reflected total benefits to him of dollar_figure for less reductions of dollar_figure that were applied to reduce the overpayments in benefits to petitioner in prior years the form ssa-1099 reflected net taxable benefits of dollar_figure dollar_figure less dollar_figure on his federal_income_tax return for petitioner did not include in gross_income any social_security retirement benefits for that year in the notice_of_deficiency respondent determined that the net social_security_benefits of dollar_figure paid to petitioner during constituted income and pursuant to sec_86 dollar_figure of that amount was taxable_income petitioner does not dispute the net amount of dollar_figure he received during he argues however that the net amount_paid to him includes amounts representing an overpayment to him for his excess earnings during and therefore he should not be liable for income_tax on benefits that have to be paid back to the social_security administration through reductions in his social_security_benefits in subsequent years there is no dispute that under the formula provided in sec_86 the taxable_portion of petitioner's social_security_benefits for is dollar_figure the net amount petitioner received after the reduction of dollar_figure for overpayments in benefits for years prior to additionally there is no dispute that petitioner's earnings during were also in excess of allowable earnings for that year that would cause social_security_benefits payable in future years to be reduced to offset the excess_benefits paid to petitioner during as noted above petitioner's argument is that because some of the net benefits paid to him during will be affected because of his excess earnings during he should not be required to include in income the net benefits paid to him during the court rejects petitioner's argument sec_86 a provides adjustment for repayments during year --- a in general ---for purposes of this section the amount of social_security_benefits received during any taxable_year shall be reduced by any repayment made by the taxpayer during the taxable_year of a social_security_benefit previously received by the taxpayer whether or not such benefit was received during the taxable_year thus it 1s evident from sec_86 a that a taxpayer is allowed a reduction for tax purposes of any repayment of benefits made during the taxable_year however there is no provision in the statute that allows an additional reduction for excess_benefits paid that year due to the taxpayer's excess earnings that year petitioner's employment earnings during were not known until the close of that year and only then could it be determined whether those earnings constituted excess earnings that would cause an overpayment of social_security_benefits it is well settled that income is taxable when it has been actually or constructively received 71_tc_371 citing n am oil consol co v burnet 286_us_417 petitioner actually received dollar_figure in social_security_benefits during that amount is includable in petitioner's income for to the extent any portion of that amount represented an overpayment due to petitioner's excess employment earnings petitioner is provided relief in the following year by a reduction in the taxable_portion of his benefits respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent the form ssa-1099 issued by the social_security administration to petitioner for reflected total benefits of dollar_figure benefits repaid to the social_security administration of dollar_figure and net taxable benefits of dollar_figure thus for the year petitioner was allowed an offset or reduction of his social_security_benefits for the overpayments to him during and prior years
